Exhibit 10.1

UNITED STATES OF AMERICA

SECURITIES AND EXCHANGE COMMISSION

DEFERRED PROSECUTION AGREEMENT

1. In connection with an investigation, the Division of Enforcement (“Division”)
of the United States Securities and Exchange Commission (“Commission”) alleges
that Regions Financial Corporation (“Respondent” or “Regions”) violated
Section 17(a) of the Securities Act of 1933 (the “Securities Act”), and Sections
10(b), 13(a), 13(b)(2)(A) and 13(b)(2)(B) of the Securities Exchange Act of 1934
(the “Exchange Act”) and Rules 10b-5, 12b-20, 13a-11, and 13a-13 thereunder,
through the actions of three senior managers at Regions who effected a
fraudulent scheme, beginning in March 2009, to misclassify approximately $168
million in commercial loans (the “Loans”) as improperly remaining in accrual
status in accordance with its policies, resulting in Regions, for the quarter
ended March 31, 2009, overstating its net income available to common
shareholders and its earnings per common share, failing to make and keep
accurate books, records, and accounts relating to the Loans, and failing to
maintain compliant internal accounting controls (“Investigation”). Prior to a
public enforcement action being brought by the Commission against it, without
admitting or denying these allegations, Respondent has offered to accept
responsibility for its conduct and to not contest or contradict the factual
statements contained in Paragraph 6 in any future Commission enforcement action
in the event it breaches this Agreement. Accordingly, the Commission and the
Respondent enter into this deferred prosecution agreement (“Agreement”) on the
following terms and conditions:

TERM

2. The Respondent understands and agrees that the provisions of this Agreement
are in full force and effect from July 3, 2014 to July 3, 2016 (“Deferred
Period”), unless expressly stated otherwise.

COOPERATION

3. The Respondent, a corporation organized and operating under the laws of
Delaware, for itself, and its subsidiaries (“Related Entities”), agree to
cooperate fully and truthfully in the Investigation and any other related
enforcement litigation or proceeding to which the Commission is a party (the
“Proceedings”), regardless of the time period in which the cooperation is
required. In addition, the Respondent agrees to cooperate fully and truthfully,
when directed by the Division’s staff, in any investigation, action or
proceeding by any federal, state, self-regulatory, or regulatory organization or
agency related to the Investigation and the statement of facts contained in this
Agreement (“Other Proceedings”). The full, truthful, and continuing cooperation
of the Respondent and Related Entities shall include, but not be limited to:

a. producing, in a responsive and prompt manner, all non-privileged documents,
information, and other materials to the Commission as requested by the
Division’s staff, wherever located, in the possession, custody, or control of
the Respondent or any of its Related Entities, and promptly seeking permission
from the Board of Governors of the Federal Reserve System and the superintendent
of the Alabama State Banking Department to produce requested confidential
supervisory information as that term is defined in 12 C.F.R. 261.2.;

 

1



--------------------------------------------------------------------------------

b. using its best efforts to secure the full, truthful, and continuing
cooperation, as defined in Paragraph 4, of current and former directors,
officers, employees and agents, including making these persons available, when
requested to do so by the Division’s staff, at its expense, for interviews and
the provision of testimony in the investigation, trial and other judicial
proceedings in connection with the Proceedings or Other Proceedings; and

c. entering into tolling agreements, when requested to do so by the Division’s
staff, during the period of cooperation.

4. The full, truthful, and continuing cooperation of each person described in
Paragraph 3 above will be subject to the procedures and protections of this
paragraph, and shall include, but not be limited to:

a. producing all non-privileged documents and other materials as requested by
the Division’s staff;

b. appearing for interviews, at such times and places, as requested by the
Division’s staff;

c. responding to all inquiries, when requested to do so by the Division’s staff,
in connection with the Proceedings or Other Proceedings; and

d. testifying at trial and other judicial proceedings, when requested to do so
by the Division’s staff, in connection with the Proceedings or Other
Proceedings.

STATUTE OF LIMITATIONS

5. The Respondent agrees that the running of any statute of limitations
applicable to any action or proceeding against it authorized, instituted, or
brought by or on behalf of the Commission arising out of the Investigation
(“Proceeding”), including any sanctions or relief that may be imposed therein,
is tolled and suspended during the Deferred Period.

a. The Respondent and any of its attorneys or agents shall not include the
Deferred Period in the calculation of the running of any statute of limitations
or for any other time-related defense applicable to the Proceeding, including
any sanctions or relief that may be imposed therein, in asserting or relying
upon any such time-related defense.

b. This agreement shall not affect any applicable statute of limitations defense
or any other time-related defense that may be available to Respondent before the
commencement of the Deferred Period or be construed to revive a Proceeding that
may be barred by any applicable statute of limitations or any other time-related
defense before the commencement of the Deferred Period.

 

2



--------------------------------------------------------------------------------

c. The running of any statute of limitations applicable to the Proceeding shall
commence again after the end of the Deferred Period, unless there is an
extension of the Deferred Period executed in writing by or on behalf of the
parties hereto.

d. This agreement shall not be construed as an admission by the Commission
relating to the applicability of any statute of limitations to the Proceeding,
including any sanctions or relief that may be imposed therein, or to the length
of any limitations period that may apply, or to the applicability of any other
time-related defense.

STATEMENT OF FACTS1

6. If this case had gone to trial, the Commission would have presented evidence
sufficient to prove the following facts:

a. Regions is a Delaware financial holding corporation headquartered in
Birmingham, Alabama. Regions conducts its banking operations through its
subsidiary Regions Bank, which is a member of the Federal Reserve System.
Regions’ common stock is registered with the Commission pursuant to
Section 12(b) of the Securities Act and trades on the New York Stock Exchange
under the symbol “RF.” As of December 31, 2013, Regions had approximately $117
billion in assets.

b. During March 2009, personnel within Regions Bank’s Special Asset Department,
in accordance with Regions’ policies and procedures, recommended that
approximately $168 million of certain commercial loans be placed into
non-accrual status.

c. At the end of March 2009, Regions’ Head of Special Assets, Jeffrey C. Kuehr,
its Executive Vice President for the Risk Management Credit Division, Thomas A.
Neely, Jr., and its Chief Credit Officer, Michael J. Willoughby (collectively,
the “Senior Managers”), arbitrarily and without supporting documentation, took
intentional steps to keep the Loans in accrual status for the quarter ended
March 31, 2009. This misclassification under its policies prevented Regions from
appropriately measuring impairment in accordance with Generally Accepted
Accounting Principles (“GAAP”). Such deliberate misconduct by the Senior
Managers to evade existing policies and procedures rendered Regions’ financial
statements for the quarter ended March 31, 2009 not in conformity with GAAP.

d. The Senior Managers intentionally circumvented Regions’ internal accounting
controls by reporting the Loans in a manner that was not in accordance with
Regions’ policies and procedures. As a result, Regions failed to maintain a
system of internal accounting controls sufficient to provide reasonable
assurances that the Loans were recorded as necessary to permit preparation of
financial statements in conformity with generally accepted accounting
principles.

 

1  The facts set forth in this section are made pursuant to settlement
negotiations associated with the violations alleged by the Division in Paragraph
1 of this Agreement and are not binding in any other legal proceeding or on any
other person or entity. Nothing in this Agreement shall limit or otherwise
affect Respondent’s testimonial obligations or right to take legal or factual
positions in any action or proceeding to which the Commission is not a party.
Nothing in this Agreement shall be construed to waive or limit any applicable
claims of privilege or other legal protections that may apply to Respondent or
any other person or entity.

 

3



--------------------------------------------------------------------------------

e. The intentional misconduct by the Senior Managers resulted in Regions’
failing to make and keep books, records, and accounts, in reasonable detail,
which accurately reflected the Loans. Further, Regions’ accounts were falsified
through the intentional misconduct of the Senior Managers.

f. The books, records and accounts reflecting the Loans were incorporated into
Regions’ consolidated financial statements for the quarter ended March 31, 2009.

g. As a result of the intentional misconduct of the Senior Managers, Regions
failed to properly account for the Loans in accordance with GAAP, for the
quarter ended March 31, 2009. Had the Loans been classified in non-accrual
status in their entirety under Regions’ policies, the impact of the additional
impairment measured in conformity with GAAP, would have been to reduce Regions’
income before taxes by approximately $16 million, its net income applicable to
common shareholders by approximately $11 million, and its earnings per common
share by approximately $.02 per share.

h. The above material misstatements were included in Regions’ April 21, 2009
press release included in its Form 8-K dated April 21, 2009 and filed with the
Commission on April 21, 2009, in its March 31, 2009 Form 10-Q filed May 11,
2009, and two subsequent amendments to its March 31, 2009 Form 10-Q filed on
May 13, 2009 and June 9, 2009, in a Form S-4 filed on May 20, 2009 and in three
subsequent amendments to this registration statement on May 22, 2009, June 4,
2009, and June 9, 2009, and in a Form S-8 filed on August 28, 2009
(collectively, the “Public Filings”).

REMEDIAL CONDUCT

7. From the period following the Public Filings through the Investigation,
Regions undertook, among other things, the following remedial actions:

a. ended its employment relationship with each of the Senior Managers;

b. employment of four new directors with greater financial risk experience, as
well as employment of a new Chief Executive Officer, Chief Financial Officer,
General Counsel and Chief Credit Officer;

c. creation of an Ethics Council;

d. revised and enhanced its ethics policy and code of conduct, with specific
focus on maintaining the accuracy of its books and records;

e. created a new organizational structure for its credit group and enhanced the
documentation requirements and policies for the credit group including
standardization of risk ratings;

 

4



--------------------------------------------------------------------------------

f. revised and enhanced the policies and procedures relating to credit review;

g. abolished the previous special assets division and established a new problem
asset management division with new management and enhanced policies and
procedures for addressing problem assets;

h. created a Regulatory Operations team within the Enterprise Risk Management
Group to ensure and certify timely production of information requested by
Regions’ regulatory supervisors;

i. developed Executive Compensation Plans in conjunction with its regulatory
supervisors and third party compensation consultants;

j. increased governance and Board oversight; and

k. enhanced loan portfolio analytics capabilities.

8. Regions provided extensive cooperation to the Division throughout the
Investigation. Regions created voluminous documents in a highly customized
manner at the request of the Division, made multiple employees, including senior
executives, available for prompt questioning by the Division in both formal and
informal settings, provided multiple extensive presentations focused on matters
requested by the Division, and created in-depth accounting analyses for the
benefit of the Division, all of which significantly enabled the Division to
conduct the Investigation in a highly efficient manner.

PROHIBITIONS

9. During the Deferred Period, the Respondent understands and agrees to comply
with the following prohibitions:

a. to refrain from violating Section 17(a) of the Securities Act and Sections
10(b), 13(a), 13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act and Rules 10b-5,
12b-20, 13a-11, and 13a-13 thereunder;

b. to refrain from seeking or accepting a federal or state tax credit or
deduction for any civil penalties paid pursuant to this Agreement or to the
Federal Reserve Board related to or in connection with the conduct described in
Paragraph 6; and

c. to refrain from seeking or accepting reimbursement or indemnification from
any source, including, but not limited to, payment made pursuant to an insurance
policy or employment contract, with regard to any civil penalties paid pursuant
to this Agreement or to the Federal Reserve Board related to or in connection
with the conduct described in Paragraph 6.

 

5



--------------------------------------------------------------------------------

UNDERTAKINGS

10. During the Deferred Period, the Respondent understands and agrees to perform
the following undertakings:

a. to provide written notification to the Division, within ten days, if it has
been charged or convicted of an offense by any federal, state, or local law
enforcement organization or regulatory agency;

b. to pay a civil penalty in the amount of $26 million within 30 days of the
date of this Agreement by delivering or mailing by next-day mail a certified
check, bank cashier’s check, or United States postal money order, payable to the
Securities and Exchange Commission, to the Office of Financial Management,
Securities and Exchange Commission, Operations Center, 6432 General Green Way,
Mail Stop 0-3, Alexandria, Virginia 22312 along with a letter identifying the
Respondent and specifying that the payment is made pursuant to a deferred
prosecution agreement entered into with the Commission on June 19, 2014, and
sending an additional copy of the letter and check in accordance with the
service requirements of Paragraph 13;

c. all civil penalty amounts identified in Paragraph 10.b above shall be deemed
concurrent with any penalty imposed by the Federal Reserve Board related to or
in connection with the conduct described in Paragraph 6, and any payments made
to the Federal Reserve Board related to or in connection with the conduct
described in Paragraph 6 in an amount greater than or equal to the civil penalty
amounts identified in Paragraph 10.b above shall be deemed to satisfy the civil
penalty undertaking identified in Paragraph 10.b above; and

d. to provide the Division with a written certification of compliance with the
prohibitions and undertakings in this Agreement between forty-five and sixty
days before the end of the Deferred Period.

PUBLIC STATEMENTS

11. After the Deferred Period begins, the Respondent agrees not to take any
action or to make or permit any public statement through present or future
attorneys, employees, agents, or other persons authorized to speak for it,
except in legal proceedings in which the Commission is not a party, denying,
directly or indirectly, any aspect of this Agreement or creating the impression
that the statements in Paragraph 6 of this Agreement are without factual basis.
This paragraph is not intended to apply to any statement made by an individual
in the course of any criminal, civil, or regulatory proceeding initiated by the
government or self-regulatory organization against such individual or in which
such individual is required to testify, unless such individual is speaking on
behalf of the Respondent. If it is determined by the Commission that a public
statement by the Respondent or any related person contradicts in whole or in
part this Agreement, at its sole discretion, the Commission may bring an
enforcement action in accordance with Paragraphs 14 through 17.

12. Prior to issuing a press release concerning this Agreement, the Respondent
agrees to have the text of the release approved by the staff of the Division.

 

6



--------------------------------------------------------------------------------

SERVICE

13. The Respondent agrees to serve by hand delivery or by next-day mail all
written notices and correspondence required by or related to this Agreement to
Aaron W. Lipson, U.S. Securities and Exchange Commission, 950 East Paces Ferry
Road, N.E., Suite 900, Atlanta, GA 30326-1382, unless otherwise directed in
writing by the staff of the Division.

VIOLATION OF AGREEMENT

14. The Respondent understands and agrees that it shall be a violation of this
Agreement if it knowingly provides false or misleading information or materials
in connection with the Proceedings or Other Proceedings. In the event of such
misconduct, the Division will advise the Commission of the Respondent’s
misconduct and may make a criminal referral for providing false information (18
U.S.C. § 1001), contempt (18 U.S.C. §§ 401-402) and/or obstructing justice (18
U.S.C. § 1503 et seq.).

15. The Respondent understands and agrees should the Division determine that it
has failed to comply with any term or condition of this Agreement, the Division
will notify the Respondent or its counsel of the fact and provide an opportunity
for the Respondent to make a submission consistent with the procedures set forth
in the Securities Act of 1933 Release No. 5310. Under these circumstances, the
Division may, in its sole discretion and not subject to judicial review,
recommend to the Commission an enforcement action against the Respondent for any
securities law violations, including, but not limited to, the substantive
offenses relating to the Investigation. Nothing in this agreement limits the
Division’s discretion to recommend to the Commission an enforcement action
against the Respondent for future violations of the federal securities laws,
without notice, to protect the public interest.

16. The Respondent understands and agrees that in any future enforcement action
resulting from its violation of the Agreement, any documents, statements,
information, testimony, or evidence provided by it during the Proceedings or
Other Proceedings, and any leads derived there from, may be used against it in
future legal proceedings.

17. In the event it breaches this Agreement, the Respondent agrees not to
contest, contradict, or oppose admission as evidence in any future Commission
enforcement action the factual statements contained in Paragraph 6 above.

COMPLIANCE WITH AGREEMENT

18. Subject to the full, truthful, and continuing cooperation of the Respondent,
as described in Paragraphs 3 and 4, and compliance by Respondent with all
obligations, prohibitions and undertakings in the Agreement during the Deferred
Period, the Commission agrees not to bring any enforcement action or proceeding
against the Respondent arising from the Investigation, after the conclusion of
the Deferred Period.

 

7



--------------------------------------------------------------------------------

19. The Respondent understands and agrees that this Agreement does not bind
other federal, state, self-regulatory organizations or regulatory agencies, but
the Commission may, at its discretion, issue a letter to these organizations
detailing the fact, manner, and extent of its cooperation during the Proceedings
or Other Proceedings, upon the written request of the Respondent.

20. The Respondent understands and agrees that if it sells, merges, or transfers
all or substantially all of its business operations as they exist as of the date
of this Agreement, whether such a sale is structured as a stock or asset sale,
merger, or transfer during the Deferred Period, it shall include in any contract
for sale, merger, or transfer a provision binding the purchaser/successor in
interest to the obligations set forth in this Agreement.

21. The Respondent understands and agrees that the Agreement only provides
protection against enforcement actions arising from the Investigation and does
not relate to any other violations or any individual or entity other than the
Respondent and Related Entities.

VOLUNTARY AGREEMENT

22. The Respondent’s decision to enter into this Agreement is freely and
voluntarily made and is not the result of force, threats, assurances, promises,
or representations other than those contained in this Agreement.

23. The Respondent has read and understands this Agreement. Furthermore, the
Respondent has reviewed all legal and factual aspects of this matter with its
attorney and is fully satisfied with its attorney’s legal representation. The
Respondent has thoroughly reviewed this Agreement with its attorney and has
received satisfactory explanations concerning each paragraph of the Agreement.
After conferring with its attorney and considering all available alternatives,
the Respondent has made a knowing decision to enter into the Agreement.

24. The Respondent represents that its Board of Directors has duly authorized,
in the resolution attached as Exhibit A, the execution and delivery of this
Agreement, and that the person signing this Agreement has authority to bind the
Respondent.

ENTIRETY OF AGREEMENT

25. This Agreement constitutes the entire agreement between the Commission and
the Respondent, and supersedes all prior understandings, if any, whether oral or
written, relating to the subject matter herein.

26. This Agreement cannot be modified except in writing, signed by the
Respondent and a representative of the Commission.

[CONCLUDED ON FOLLOWING PAGE]

 

8



--------------------------------------------------------------------------------

27. In the event an ambiguity or a question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties hereto,
and no presumption or burden of proof shall arise favoring or disfavoring the
Commission or the Respondent by virtue of the authorship of any of the
provisions of the Agreement.

The signatories below acknowledge acceptance of the foregoing terms and
conditions.

RESPONDENT REGIONS FINANCIAL CORP.

 

6-10-14

     

/s/ Fournier J. Gale, III

Date      

Fournier J. Gale, III

General Counsel

Regions Center, 21st Floor

1900 5th Avenue North

Birmingham, Alabama 35203

On June 10, 2014, Fournier J. Gale III, a person known to me, personally
appeared before me and acknowledged executing the foregoing agreement with full
authority to do so on behalf of Regions Financial Corp. as its General Counsel
and pursuant to the attached Resolution of the Board of Directors.

 

/s/ Karen Michele Cooley

     

Notary Public

State: Alabama

Commission number:

Commission expiration: April 19, 2016

      RESPONDENT’S COUNSEL       Approved as to form:      

6/10/14

     

/s/ Maibeth Porter, Esq.

Date      

Maibeth Porter, Esq.

Maynard Cooper & Gale PC

2400 Regions/Harbert Plaza

1901 Sixth Avenue North

Birmingham, Alabama 35203

(205) 254-1025

SECURITIES AND EXCHANGE COMMISSION

DIVISION OF ENFORCEMENT

 

June 19, 2014

     

/s/ William P. Hicks

Date       William P. Hicks       Associate Regional Director       Atlanta
Regional Office

 

9



--------------------------------------------------------------------------------

Exhibit A

LOGO [g748733ex10_1logo.jpg]

SECRETARY CERTIFICATE OF

REGIONS FINANCIAL CORPORATION

I, Fournier J. Gale, III, the duly elected, qualified and acting Corporate
Secretary of Regions Financial Corporation, a corporation organized and existing
under the laws of the State of Delaware (“Regions”), do hereby certify that set
forth below is a true and correct copy of a resolution adopted by the Board of
Directors (“Board”) of Regions at a meeting duly called and held on June 10,
2014, at which a quorum was present and voted throughout and that the same
resolution has not been modified or rescinded since the date thereof and is now
in full force and effect.

WHEREAS, the Board of Directors of Regions Financial Corporation (“Company”)
believes that it is in the best interest of the Company and its shareholders to
settle certain matters with the Securities and Exchange Commission of the United
States (“SEC”) arising from conduct beginning in March 2009,

THEREFORE, IT IS HEREBY:

RESOLVED, that, subject to final regulatory approval, the Deferred Prosecution
Agreement with the SEC (“Agreement”), which was presented to the Board on
June 10, 2014, is approved;

RESOLVED, that the Company is authorized to enter into the Agreement;

RESOLVED, that, for purposes of these resolutions, “Authorized Officer” shall
mean any of the following persons: any employee of the Company with the title of
President, Chief Executive Officer, Chief Financial Officer, Chief Risk Officer,
General Counsel, Secretary, Assistant Secretary, Treasurer, Senior Executive
Vice President, Executive Vice President or Controller, acting alone or
together, in each case for so long as such Authorized Officer is an employee of
the Company, and holding such title, or any designee of any of the
aforementioned persons;

RESOLVED, that each Authorized Officer is hereby authorized and empowered to
negotiate, approve, enter into, perform, or cause to be performed, all such
acts, deeds and things to make, execute and deliver, or cause to be made,
executed and delivered, all such agreements, undertakings, documents,
instruments or certificates in the name and on behalf of the Company or
otherwise as each such Authorized Officer may deem necessary, advisable or
appropriate to effectuate or carry out fully the purpose and intent of the
foregoing resolutions, including the performance of the Company under the
Agreement and payment of any monetary penalty; and

 

Page 1 of 2



--------------------------------------------------------------------------------

RESOLVED, that all acts and deeds heretofore done in connection with the actions
contemplated in the above resolutions by any officer of the Company for or on
behalf of the Company in negotiating, approving, entering into, executing,
acknowledging or attesting any arrangements, agreements, instruments or
documents, or in carrying out the terms and intentions of the above resolutions
are hereby ratified, approved, and confirmed in all respects.

IN WITNESS WHEREOF, the undersigned has set his hand and affixed the seal of
Regions Financial Corporation, this 10th day of June, 2014.

 

/s/ Fournier J. Gale, III Fournier J. Gale, III Corporate Secretary Regions
Financial Corporation

[Seal]

[Regions Financial Corporation]

 

Page 2 of 2